DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/06/2022 has been entered.  Claim(s) 1-2 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome every claim objection previously set forth in the Non-Final Office Action mailed 12/07/2021.  Applicant’s amendments to the Claim(s) have overcome the 112b rejection previously set forth in the Non-Final Office Action mailed 12/07/2021.  Applicant’s amendments to the abstract have overcome the specification objection previously set forth in the Non-Final Office Action mailed 12/07/2021.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 05/06/2022, with respect to the Information Disclosure Statements have been fully considered and are persuasive.  The references “Study on Iron Loss of Unidirectional 3% Silicon Steel Plate”, “Encyclopedic Dictionary of Metallurgy”, and JP 33-4710-A have been considered. 
Applicant’s arguments, see pages 7-10, filed 05/06/2022, with respect to claims 1-2 have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 2, the prior art fails to teach or adequately suggest a  grain-oriented electrical steel sheet after secondary-recrystallization annealing wherein the structure includes a matrix of Goss-oriented grains with fine innergranular grains having a major or long diameter of 5 mm or less and an existence frequency of 1.5-8 grains/cm2.  The prior art further fails to disclose a method of manufacturing a grain-oriented steel sheet involving cold-rolling with a roller diameter of 130 mm or more, aging the steel sheet for 1 minute or more at 150-300°C in at least 3 passes, and a rolling shape ratio of 7 or more in at least 2 passes that would cause the claimed properties to be inherent or naturally flow.
In particular, the closest prior art, Takashima et al. (US 5,858,126) herein Takashima, as discussed in the Non-Final Rejection dated 12/07/2021, teaches a grain-oriented electrical steel sheet with an overlapping composition, examples with good thicknesses, magnetic flux values, and deviation angles, with a matrix of secondary recrystallized grains with a Goss orientation with innergranular fine grains, however Takashima does not specify an existence frequency of the fine grains and teaches a different manufacturing method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734